Citation Nr: 0614492	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse, and daughter


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel
INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, which, in pertinent part, denied service connection for 
PTSD.  

On February 14, 2006, the Board promulgated a decision which, 
in pertinent part, denied service connection for PTSD.  


FINDING OF FACT

Evidence pertinent to the appeal seeking service connection 
for PTSD was received at the Board in late January 2006 but 
was not associated with the claims file until after the 
Board's decision on February 14, 2006, denying the appeal on 
this issue.  


CONCLUSION OF LAW

That part of the Board's February 14, 2006, decision that 
denied service connection for PTSD must be vacated for 
failure to provide the appellant due process of law.  
38 C.F.R. § 20.904 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In an appellate decision entered on February 14, 2006, the 
Board denied entitlement to service connection for PTSD and 
remanded the claim of entitlement to service connection for a 
lung disorder, to include lung cancer, and to include as 
secondary to exposure to ionizing radiation.  

In late January 2006, the Board received evidence pertinent 
to the issue of service connection for PTSD.  That evidence 
was not associated with the claims file at the time of the 
Board's February 14, 2006, decision and has not been 
considered by the Board.  

The Board may vacate an appellate decision at any time on its 
own motion when the veteran has been denied due process of 
law.  38 C.F.R. § 20.904(a).  The Board's failure to consider 
relevant evidence denied the veteran due process of law.  
Thus, the Board has determined that the portion of the 
February 14, 2006, Board decision that denied service 
connection for PTSD should be vacated.  

In a separate decision, the Board will consider both issues 
currently in appellate status before the Board.  


ORDER

That portion of the Board's decision of February 14, 2006, 
that denied service connection for PTSD is vacated.  



____________________________________________
R.F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


